Devens, J.
At the time when a bond for a deed was given by Judson to Nathan Crafts, the land agreed to be conveyed was *523described by him as bounded “ easterly on my own land to the line of a road which I have laid out,” Sec. No road was then actually constructed upon the land or indicated thereon by fences or culverts. Judson had previously made a plan of his estate upon which a road was exhibited, which plan had, before the date of the bond, been recorded in the Middlesex Registry of Deeds, and there was evidence that a copy of it had been given to Nathan Crafts. No reference, however, was made to the plan in the deed subsequently given by Judson conformably to the obligation in his bond. The position of the road described in the deed was, therefore, to be determined as a question of fact by the master, and afterwards by the judge before whom the cases were heard. Whether it was the road as indicated by the plan, or whether it was one indicated by a fence and culvert erected subsequently to the date of the bond, was the matter in dispute. Upon this inquiry the conduct and declarations of the parties, the nature and position of the fences and culvert, the purposes for which they were built, were put in evidence, and the evidence in relation to them was conflicting. Upon this evidence it might properly have been found that the position of the private road referred to in the deed was the same as that shown by the plan, and not that indicated by the fence and culvert, and we see no reason to disturb the finding. Decrees affirmed.